Judgments, Supreme Court, New York County (Edward McLaughlin, J.), both rendered July 6, 1995, convicting defendant, upon his pleas of guilty, of the crimes of criminal sale of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant failed to raise any issue in the trial court respecting compliance with the procedures set forth in CPL 400.21, and his claim that the trial court never explicitly asked him whether he wished to controvert any allegation made in the predicate felony statement is therefore not preserved for appellate review (People v Pellegrino, 60 NY2d 636; People v Velez, 206 AD2d 258, lv denied 84 NY2d 940), and we decline to review it in the interest of justice. Were we to review this claim, we would find it to be without merit. A predicate felony statement was served on defendant and filed, the prior conviction of robbery in the first degree appeared on his NYSIIS sheet and was mentioned in his presentence report, and defendant did not dispute his status as a second felony offender (see, People v Bouyea, 64 NY2d 1140; People v Perez, 245 AD2d 143) who had served a State prison term. Concur—Sullivan, J. P., Rosenberger, Andrias and Colabella, JJ.